Demurrer to the complaint was made ore tenus upon the ground that no cause of action is stated, and was sustained and action dismissed. Plaintiff appealed.
The complaint alleges that defendants are supervisors of the public roads in Ahoskie Township, Hertford County; that it was their duty to keep in proper repair and in a reasonably safe condition the roads and bridges of said township; that defendants negligently failed to do so; that in consequence of such negligence plaintiff's automobile was badly damaged in crossing an unsafe bridge in bad condition.
The ground of the demurrer is that the complaint fails to allege that the negligence of defendants was either corrupt or malicious. The demurrer was properly sustained.
This subject is fully discussed and the authorities reviewed by Justice Hoke in the recent case of Hipp v. Ferrall, 91 S.E. 831, and further discussion is unnecessary.
Affirmed.
Cited: Spruill v. Davenport, 178 N.C. 366; Wilkins v. Burton,220 N.C. 15. *Page 146 
(135)